DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Applicant’s arguments with respect to the 112 rejection of the claims are persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues: Applicants arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, computer readable medium and port tube made by the optimization process for simulating a port tube using numerical simulation, to measure shear and iterate until the shear is minimized.
Step 1: Claims 1-7 are directed to a method performed by a modeling apparatus, which is a process, which is a statutory category of invention. Claims 8-14 are directed to a non-transitory processor readable medium, which is a manufacture, which is a statutory category of invention. Claims 15-20 are directed to a port tube made by an optimization process, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of simulating a port tube using numerical simulation, to measure shear and iterate until the shear is minimized, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “processing, …, a numerical simulation process based on the port tube design parameters and outputting predicted pressure and pressure gradients;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “determining, …, a shear value by specifying the shear value as a measure within the port tube and at exits of the port tube based on the predicted pressure and pressure gradients; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “updating, …, the port tube design parameters and repeating processing of the numerical simulation process and the determining of the shear value until a minimized shear value result is determined.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally in claim 15, the limitation of “applying the design parameters for a final design result for the at least one flared exit.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, as be directed to the abstract idea grouping of mental processes.
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract ideas, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The limitation “receiving, by a processor, port tube design parameters for a port tube for a speaker device;” in claim 1 and 8 is insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) And, because the limitation is insignificant extra-solution activity it is not indicative of integration into a practical application. In particular, claim 1 recites the additional elements of “a processor”, “a port tube”, “a speaker device”, claim 8 recites the additional elements of “a processor readable medium” “a processor”, “a port tube”, “a speaker device”, and claim 15 includes the additional elements of claim 1 and “a port tube”, “a loudspeaker” and “a body including at least one flared exit that is designed by an optimization process for design parameters for the port tube” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely 
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract ideas, identified in the independent claims, which does not integrate the judicial exception into a practical application.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving, by a processor, port tube design parameters for a port tube for a speaker device;” in claims 1 and 8 is insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. The additional elements of “a processor”, “a port tube”, “a speaker device”, in claim 1 as well as “a processor readable medium” “a processor”, “a port tube”, “a speaker device”, in claim 8, and “a port tube”, “a loudspeaker” and “a body including at least one flared exit that is designed by an optimization process for design parameters for the port tube” in claim 15 only links the claims to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 9 are directed to further limiting the shape used in the parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 3, 10 and 16 are directed to further defining the parameters used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4, 11 and 17 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5, 12 and 18 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6, 13 and 19 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7, 14 and 20 are directed to defining the result of the calculations as optimized which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, as be directed to the abstract idea grouping of mental processes.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Examiner’s Note: No prior art has been applied to claims 1-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garcia-Alcaide et al. “Numerical study of the aerodynamics of sound sources in a bass-reflex port”: Also determines shear stress in a port tube using a Shear Stress Turbulence model, and determines velocity vectors throughout the port tube.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147